McCarran, C. J.,
concurring:
I concur.
Sections 1, 2, and 3 of article 7, of our constitution lay down the manner and authority by which certain specified state and judicial officers may be removed from office. So far as these officers are concerned, the mode of removal from office is by the constitution limited and fixed. But in contemplation of the necessity for removal of civil officers other than those designated, section 4 of article 7 of the constitution provides:
“Provision shall be made by law for the removal from office of any civil officer other than those in this article previously specified, for malfeasance, or nonfeasance in the performance of his duty.”
By this provision of the organic law the power was reserved and assigned to the legislative branch of the government to provide a way by which civil officers other than those whose office is within the contemplation of sections 1, 2, and 3 of article 7 might be removed for malfeasance or nonfeasance in office. To meet this and to provide a rule of conduct by which removal from office might be accomplished as to those officers not affected by sections 1, 2, and 3 of article 7 of the constitution, the legislature of 1909 passed the act under which petitioner,' as sheriff of Clark County, was brought before the district court. It is the right of the designated authority or tribunal of determination, the district court, to entertain such proceeding that is here questioned. Section 6 of article 6 of the constitution, in prescribing the jurisdiction of the district court, contains no words of limitation as to matters of which that court may take jurisdiction, but rather excludes other courts and tribunals from exercising jurisdiction over those subject-matters specifically named as belonging to that of the district court.
*346To declare that section 6 of article 6 of the constitution by its language limited the jurisdiction of the district court to matters specifically named in that section would be to open discussion to any number of matters and proceedings which by reason of this constitutional provision would find no jurisdictional resting place. Such was never the intention of the authors of our constitution.
By section 4 of article 7 of the constitution the legislative branch of the government was given full power to enact laws looking to the impeachment and removal of civil officers other than those mentioned in the preceding sections. The power to enact such laws implied power to assign the accomplishment of the law’s purpose to a designated functionary. The legislature of 1909 carried out this power by designating the district court as the tribunal before which matters of this character should be heard and determined. In enacting the statute and designating the tribunal before which its object should be carried out, the legislature, having full power in the matter, could, as it did, concisely and emphatically outline the steps to be taken and rigidly lay the course to be pursued. (In Re Shepard, 161 Cal. 171, 118 Pac. 513.)
In my judgment, the matter contemplated by the statute cannot properly be termed a criminal proceeding, and I say this fully aware of the decision of the Supreme Court of California fin the matter of People v. McKamy, 168 Cal. 531, 143 Pac. 752, in which is reviewed the former decisions of that court. (In Re Curtis, 108 Cal. 661, 41 Pac. 793; Wheeler v. Donnell, 110 Cal. 655, 43 Pac. 1; In Re Burleigh, 145 Cal. 35, 78 Pac. 242.) It is a proceeding for removal from office, rather than a prosecution for malfeasance or nonfeasance in office. Criminal prosecution might follow after removal, in which event a plea of once in jeopardy could not be interposed.
It is contended that this statute is in contravention of constitutional provision because trial by jury is not contemplated in the proceeding before the district judge. *347In this respect it may be properly said that the proceeding contemplated by the statute is not a trial but rather a proceeding to remove from public office, and as such does not involve either life, liberty, or property.
The question here involved has in one form or another been passed upon on several occasions by the Supreme Court of the United States under the contention that by such statute the officer removed was deprived of due process of law under the fourteenth amendment.
In the case of Kennard v. Louisiana ex rel. Morgan, 92 U. S. 80, 23 L. Ed. 478, statutory proceedings much more summary than those of ours were considered. In that instance a statute of Louisiana, instituted for testing right to office, was under consideration. The statute was upheld as providing due process of law, and the provision which eliminated hearing before a jury was held to be not repugnant to the amendment.
In the case of Foster v. Kansas ex rel. Johnston, Attorney-General, 112 U. S. 201, 5 Sup. Ct. 8, 97, 28 L. Ed. 696, it appears that the attorney-general of the State of Kansas proceeded in quo warranto in the supreme court of the state for the removal of a county attorney, alleging his failure to prosecute certain violations of the law of that state. The case went to the supreme court of the United States on rule, and there, after referring to Kennard v. Louisiana, supra, the court held that the proceeding was of a civil nature, and inasmuch as the process for removal, though summary, provided for bringing the party into court and notifying him of the case he had to meet, and gave him an opportunity to be heard in his defense and gave opportunity for deliberation and judgment of the court, it constituted due process of law.
In the case of Wilson v. North Carolina, 169 U. S. 586, 18 Sup. Ct. 435, 42 L. Ed. 865, the matter grew out of the suspension of a railroad commissioner by the governor of North Carolina. When the case was carried to the Supreme Court of the United States, Mr. Justice Peckham, speaking for that court, said:
“The controversy relates exclusively to the title to a *348state office, created by a statute of the state, and to the rights of one who was elected to the office so created. Those rights are to be measured by the statute and by the constitution of the state, excepting in so far as they may be protected by any provision of the federal constitution.”
Continuing, it was said:
“The procedure was in accordance with the constitution and laws of the state. * * * What kind and how much of a hearing the officer should have before suspension by the governor was a matter for the state legislature to determine, having regard to the constitution of the state.”
In my judgment, that portion of the statute here involved which would permit of a judgment against the deposed officer of any sum of money is clearly in violation of the constitutional guaranty prohibiting the deprivation of property without due process of law. Even, however, were this involved here, which is not the case, since no such judgment was entered in this matter against petitioner in the district court, it would not avail in furtherance of petitioner’s contention, for, under the established rule in this court, constitutional portions of the statute might be enforced if intact and operative, and the unconstitutional portions might be rejected. Virginia & Truckee R. R. Co. v. Henry, 8 Nev. 165.)